                                                 Entered on Docket
                                                 June 02, 2020
                                                 EDWARD J. EMMONS, CLERK
                                                 U.S. BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF CALIFORNIA


 1   ARASTO FARSAD (SBN: 273118)
 2   NANCY WENG (SBN: 251215)
     FARSAD LAW OFFICE, P.C.                      The following constitutes the order of the Court.
                                                  Signed: June 1, 2020
 3   1625 The Alameda, Suite 525
     San Jose, CA 95126
 4   Tel: 408-641-9966
     Fax: 408-866-7334
 5   Emails:
                                                  ______________________________________________
                                                  Stephen L. Johnson
 6   farsadlaw1@gmail.com;                        U.S. Bankruptcy Judge
     nancy@farsadlaw.com
 7
     Attorneys for Debtor
 8

 9                             UNITED STATES BANKRUPTCY COURT

10                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

11                                         SAN JOSE DIVISION

12   In re:                                                Case No.: 20-50469 SLJ
                                                           Chapter 11
13
     Mordechai Koka,                                       ORDER GRANTING EX-PARTE
14                                                         APPLICATION OF DEBTOR FOR ORDER
                                                           AUTHORIZING EMPLOYMENT OF
15                   Debtor / debtor-in-possession.        BROKER/REALTOR
16                                                         Judge: Honorable Stephen L. Johnson
17

18
              Upon the Ex Parte Application of Debtor, MORDECHAI KOKA, for an order
19
     employing Richard Dahnken of Castlemont Realty (CA DRE License No. 01225792) as the
20
     Broker / Realtor to market, list, and sell Debtor’s two real properties located at: 1) 1702 Paru
21
     Street, Alameda, CA 94501; and 2) 3109 Vichy Avenue, Napa CA 94558 (hereinafter,
22   “Properties”), and GOOD CAUSE APPEARING, IT IS HEREBY ORDERED THAT:
23            Richard Dahnken of Castlemont Realty is employed as the listing agent for the Properties
24   on the terms set forth in the Ex Parte Application and the proposed listing agreement.
25            IT IS FURTHER ORDERED THAT Richard Dahnken of Castlemont Realty shall not take
26   any compensation or fees without a separate order from this Court.
27

28                                          **END OF ORDER**

Case: 20-50469      Doc# 49     Filed: 06/01/20       Entered: 06/02/20 09:28:39      Page 1 of 2
                                   COURT SERVICE LIST
 1                              ***No Mail Service Required***
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case: 20-50469   Doc# 49   Filed: 06/01/20   Entered: 06/02/20 09:28:39   Page 2 of 2
